Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Examiner acknowledges the election, without traverse, of Group I directed to a method of treating the eye, in the reply filed on 15 January 2021.  
Claim Status
Claims 1-20 are pending.  However, claims 15-19 are withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  Claims 1-14 and 20 are under current examination.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 23 January 2019 consisting of 7 sheets are in compliance with 37 CFR 1.97.  Accordingly, examiner has considered the Information Disclosure Statements.
Priority
This application claims benefit from provisional U.S. Application No. 62/576,973 (filed 10/25/2017).  The instant application has been granted the benefit date, 25 October 2017, from the application 62/576,973.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Lajunen
Claims 1-3, 5-11, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lajunen et al. (Journal of Controlled Release 203 (2015) 85-98).
Claim 1 is directed to:

    PNG
    media_image1.png
    291
    689
    media_image1.png
    Greyscale

	Lajunen et al. teach “light induced cytosolic delivery of calcein from the gold nanoparticle containing liposomes was shown.” (abstract).  Lajunen et al. teach, “the OLD liposomes with gold nanoparticles showed an efficient calcein release during the light exposure (Fig. 3B-D)” (page 89, col.2).  Lajunen et al. teach (page 93):

    PNG
    media_image2.png
    178
    454
    media_image2.png
    Greyscale

st parag.).
	The experiments of Lajunen et al. describe in vitro methods of drug delivery of biological molecules to a retinal cell line by near-infrared LASER irradiation of gold nanoparticle containing liposomes.  However, Lajunen et al. also suggest this technology could be used for in vivo delivery of biological molecules to the retinal of mammals.  
	For instance, Lajunen et al. prophetically suggest, “In vivo, the liposomes would be delivered to the eye as intravitreal or intravenous injections. After intravitreal injection liposomes have been shown to distribute to the retina, where they can be phagocytosed by the RPE… Light can be projected through transparent ocular tissues to the retina and choroid to activate drug release from the liposomes in the disease tissue site.” (page 96, col.2).  Lajunen et al. also teach that “tissues in the back of the eye (retinal, choroid) are commonly treated in the clinics with lasers that could also be used to trigger drug release in the eye” (page 86, col.1, Introduction).  
Accordingly, Lajunen suggests to a person of ordinary skill in the art to practice a method having all the elements of the claimed method.

Additionally, Lajunen et al. describe imaging, thereby suggesting the limitations of claim 14.
Claim 20 is directed to:

    PNG
    media_image3.png
    207
    688
    media_image3.png
    Greyscale

	The limitations of claim 20 overlap with the limitations of claim 1, except that claim 20 additionally requires an injectable colloidal suspension of plasmonic structures.  The examiner notes that Lajunen et al. seems to describe a colloidal composition comprising liposomally encapsulated gold nanoparticles and calcein. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice a method of delivering exogenous biomolecules into an eye, the method comprising the steps of injecting into a region of Preparation of light activated thermosensitive liposomes section): “The solutions of calcein (480 μI), gold nanoparticles (20 μI) and lipid DIPE were heated to 60°C and mixed in a glass tube. After brief vortexing the mixture was sonicated in a heated bath ultrasonicator (Elma Schmidbauer GmbH, Singen, Germany) at 60 °C until a homogeneous solution without separate phases was obtained…. to ensure complete evaporation of the organic solvent and formation of liposomes with encapsulated gold nanoparticles in the aqueous core… samples were eluted with a buffer solution of 20 mM HEPES (Sigma-Aldrich) and 140 mM sodium chloride (pH 7.4, 280 mOsm).”  Accordingly, the liposomal preparation seems to be a colloid with the liposomally encapsulated plasmonic gold particles suspended in an aqueous solution.  Therefore, the examiner concludes Lajunen suggests the limitations of claim 20.
Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements (in vitro method of biomolecule delivery to retinal cell line by gold nanoparticles and near infrared irradiation; prophetic in vivo applications) are taught by Lajunen and further they are taught in various combinations and are shown to be used 
The skilled artisan would have had a reasonable expectation of success in applying various teachings of Lajunen et al. to an in vivo method because intravitreal and subretinal injections and laser focused on the retina are commonly practiced in the ophthalmic arts.
Therefore the method as taught by Lajunen et al. would have been prima facie obvious over the method of the instant application.

Lajunen & Jain
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lajunen et al. (Journal of Controlled Release 203 (2015) 85-98) as applied to claim 1 and further in view of Jain et al. (J. Phys. Chem. B 2006, 110, 7238-7248).
Claim 12 is directed to the method of claim 1, wherein said plasmonic structure have a spherical geometry.
As described above, Lajunen et al. suggest the limitations of claim 1.  However, the gold nanoparticles of Lajunen have rod and star shapes.  However, Lajunen et al. teach, “The absorption wavelength of gold nanoparticles depends on the shape and diameter of the nanoparticles” (page 86, col.1), thereby suggesting that these characteristics are results-effective variables amenable to optimization.
Jain et al. studied the relationship of gold nanoparticle size, shape with the optical resonance wavelengths for use in photothermal therapeutic applications and cell imaging applications (abstract):

    PNG
    media_image4.png
    188
    1334
    media_image4.png
    Greyscale

Therefore, the use of spherical gold nanoparticles in a method like that of Lajunen would be prima facie obvious based upon the shape being suitable for its intended use.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice a method of delivering exogenous biomolecules into an eye, the method comprising the steps of injecting into a region of an eye, a composition comprising plasmonic nanoparticles and the exogenous biomolecules and irradiating with a laser a region of said eye with a wavelength that causes the plasmonic nanoparticles to create pores in target cells for delivery of biomolecules.
Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements (in vitro method of biomolecule delivery to retinal cell line by gold nanoparticles and near infrared irradiation; prophetic in vivo applications; spherical gold nanoparticles having optical resonance) are taught by Lajunen or Jain and further they are taught in various combinations and are shown to be used in methods requiring optical resonance.  It would be therefore predictably obvious to use a combination of these elements in a drug delivery method. 

Therefore the method as taught by Lajunen et al. in view of Jain et al. would have been prima facie obvious over the method of the instant application.

Allowable Subject Matter
Claims 4 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

    PNG
    media_image5.png
    131
    684
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    58
    681
    media_image6.png
    Greyscale

The embodiments of claims 4 and 13 seem to be non-obvious.  Claim 13 seems to pair a laser technology typically used for LASIK surgery with the drug delivery method of claim 1.  The examiner has searched for combination therapies that use LASIK and gold nanoparticles.  The examiner has not been able to find prior art for this concept.  Therefore, this seems to be a novel approach.  While the examiner has shown that Lajunen suggests a colloidal suspension of liposomally encapsulated gold nanoparticles was delivered to retinal cells, the two step injection strategy of claim 4 was not contemplated by Lajunen.  Furthermore, the examiner was unable to find this concept in the prior art, despite substantial searching.  Accordingly, the examiner concludes that both of these embodiments are inventive and would be allowed if rewritten in independent form.
Conclusion
No claims are allowed.
Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is 571-272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633